UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7462



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KIRKWOOD DONNELL CABINESS,

                                            Defendant - Appellant.


                             No. 05-7493



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KIRKWOOD DONNELL CABINESS,

                                            Defendant - Appellant.


                             No. 05-7508



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
KIRKWOOD DONNELL CABINESS,

                                           Defendant - Appellant.


Appeals from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CR-02-70031)


Submitted:   March 23, 2006             Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Nos. 05-7462/7493, affirmed; No. 05-7508, dismissed by unpublished
per curiam opinion.


Kirkwood Donnell Cabiness, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Kirkwood Donnell Cabiness appeals the district court’s

orders denying his motion to compel, motion for reconsideration,

motion for bond pending appeal, motion for an evidentiary hearing,

and motion to disqualify the United States Attorney.                  We have

reviewed the record and the district court’s opinions and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court as to all complaints except the district court order

denying bail pending appeal.         See United States v. Cabiness, 4:02-

CR-70031 (W.D. Va. Sept. 8, 2005); United States v. Cabiness, 4:02-

CR-70031 (W.D. Va. Sept. 2, 2005).           Because the underlying appeals

lack merit, the appeal from the denial of bail (No. 05-7508) is

dismissed as moot.       We dispense with oral argument because the

facts   and    legal   contentions    are    adequately   presented    in   the

materials     before   the   court    and    argument   would   not   aid   the

decisional process.



                                              Nos. 05-7462/7493 - AFFIRMED
                                                   No. 05-7508 - DISMISSED




                                     - 3 -